Citation Nr: 0925513	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to April 
1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO decision, which 
continued an evaluation of 50 percent for service-connected 
PTSD. 

In January 2008, a video conference hearing was held before 
the undersigned.  A transcript of that proceeding has been 
associated with the claims folder.

By a May 2008 determination, the Board denied the matter on 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2009, the Court issued an order granting a February 
2009 joint motion to remand (JMR) the appeal to the Board.  
The appeal was returned to the Board for action consistent 
with the February 2009 JMR and the March 2009 Court order.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran is seeking entitlement to an evaluation in excess 
of 50 percent for service-connected PTSD.  

The claims folder contains a discharge summary report from 
the Battle Creek VA Medical Center (VAMC) indicating that the 
Veteran was hospitalized from March 18, 2004 to May 14, 2004.  
The only record pertaining to this treatment at the time of 
the May 2008 Board decision was the discharge summary.  The 
JMR remanded the matter, in part, to obtain outstanding VA 
treatment records.  Therefore, as it appears that the Veteran 
was hospitalized for approximately 2 months, this issue must 
be remanded in order to attempt to locate any outstanding VA 
treatment records relating to the Veteran's hospitalization 
at Battle Creek VAMC from March 18, 2004 to May 14, 2004. 

The Board acknowledges that, in June 2009, the Veteran's 
attorney submitted a copy of treatment records from Battle 
Creek VAMC from April 2 through May 14, 2004.  Records from 
the Veteran's admission on March 18, 2004 to April 2, 2005 
were not included.  Such suggests that there are 
approximately two (2) weeks of outstanding medical records.  
Thus, to ensure that all available records documenting this 
hospitalization period have been located and associated with 
the claims file, the Board will remand this issue so that the 
proper search may be conducted for these records.  
Additionally, the Board will use this opportunity to locate 
any recent VA medical records that have not already been 
associated with the claims folder

Further, the Board observes that the Veteran was last 
examined by VA in February 2006.  In a statement received in 
May 2009, the Veteran's attorney argued that the more recent 
medical evidence supports that assignment of a 70 percent 
rating for the Veteran's PTSD.  Accordingly, the Board finds 
that an examination is necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's recent VA 
medical records that have not already 
been associated with the claims folder.  
Additionally, any and all available VA 
treatment records from the Veteran's 
hospitalization at Battle Creek VAMC 
during the period of March 18, 2004 to 
May 14, 2004 should be located.  

2.	Next, the Veteran should be afforded a 
VA examination to determine the current 
degree of severity of his PTSD and any 
associated disorder.  The claims folders 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

The examiner should identify all current 
manifestations of the Veteran's PTSD.  
The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
PTSD.  In addition, the examiner should 
provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 
The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's service- connected 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
must provide a comprehensive report 
including complete rationale for all 
conclusions reached.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the September 2007 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



